DETAILED ACTION
As stated in the Notification of Reopening of Prosecution mailed 12/10/2021, the prosecution of this application has been reopened. In view of the new rejections below, this Office Action is Non-Final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-6, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (KR 10-2015-0125324).
Note: citations refer to the machine translation filed by Applicant on 12/1/2021 unless otherwise specified.
Regarding claims 1 and 14:
Yun discloses a polyimide film having a light transmittance of 85% or more [abstract; 0083]; a yellowness index of 8 or less [abstract; 0083]; a glass transition temperature of 250°C, preferably 250-320°C [abstract; 0087]; and a modulus of 2 GPa or more [abstract; 0084].
The polyimide has the following structure [abstract and 0012 of original KR ’324]:

    PNG
    media_image1.png
    108
    180
    media_image1.png
    Greyscale

Where X is aromatic or cycloaliphatic (present R1) [0015]; and Y is aromatic or cycloaliphatic (present R2 containing no silicon) [0016].
The above structure can further be the following structure [0022 of original KR ’324]

    PNG
    media_image2.png
    129
    750
    media_image2.png
    Greyscale

The two rightmost repeating units are not required because r and s can equal zero [0025]. The leftmost repeating unit p contains X1 and Y1 which correspond to present R1 and the R2 not containing silicon. The second from left repeating unit q contains X2 and Y2 which correspond to present R1 and R2 containing silicon because Y2 can be selected from a group including the formula 6g, which contains silicon atoms in the main chain [0042 in original KR ’324]:

    PNG
    media_image3.png
    155
    368
    media_image3.png
    Greyscale

Additionally, repeating unit p has the following relationship: 0<p/(p+q+r+s)≤1 [0025] (i.e., present R2 containing no silicon ranges from greater than 0 mol% to less than or equal to 100 mol%), and repeating unit r has the following relationship: 0<r/(p+q+r+s)<1 [0025] (i.e., present R2 containing a silicon atom ranges from 0 mol% to less than 100 mol%).
In view of this disclosure, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from Yun’s disclosed polymers, including one within the scope of presently claimed General Formula (1) as described above, to provide a film in accordance with the prior art disclosure. 
Regarding claim 2:
Yun teaches the retardation value in the thickness direction (Rth) is about 90 nm or less, and preferably 50 nm or less [0085]. The thickness of the film is 10-30 μm [0181]. The birefringence index is defined as the retardation value in the thickness direction divided by the thickness of the film (Rth/d). Therefore, the largest the birefringence can be is 0.009 (=90 nm/10,000 nm). Alternatively, the examiner 
Regarding claim 3:
The examiner submits the polyimide films of Yun comprising polymers having structures within presently claimed General Formula (1) intrinsically have the same property according to the static bending test as claimed because they are otherwise the same materials as presently claimed.
Regarding claims 4-5:
Yun teaches suitable examples for X include the residues of cyclohexanetetracarboxylic dianhydride, cyclopentanetetracarboxylic dianhydride, pyromellitic dianhydride, etc. [0110]. X can also comprise 4,4'-(hexafluoroisopropylidene)diphthallic anhydride (6FDA), which contains an aromatic ring and a fluorine atom [0110-0111; 0121].
Regarding claim 6:
Yun teaches suitable examples for Y include the residues of 4,4'-diaminodiphenylsulfone; 4,4’-methylenebis(cyclohexanamine); 2,2’-bis(trilfuoromethyl)benzidine, etc. [0114; 0122; 0146].
Regarding claims 9-10:
The films are useful as display substrates, including flexible display devices [0056; 0059].
Regarding claim 13:
Yun discloses a yellowness index of 8 or less, preferably 6 or less [0083]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the yellowness index of the polyimide film, including over values within the claimed range, to provide the desired color characteristics for a given end use. Alternatively, the examiner submits the polyimide films of Yun comprising polymers having structures within presently claimed General Formula (1) intrinsically have the same yellowness index as claimed because they are otherwise the same materials as presently claimed.



Claim(s) 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (KR 10-2015-0125324) in view of Choi et al. (US 2018/0196169).
Regarding claims 7-8 and 11-12:
Yun teaches polyimide films as previously explained. The films are useful as display substrates, including flexible display devices [0056; 0059].
Yun is silent with regard to a hard coat layer as presently claimed.
Such features were known in the art. For example, Choi discloses a display device having improved hardness and flexibility that comprises a plastic film substrate and a hard-coating layer [0001; 0007]. The laminates can be used for flexible displays [0040]. The substrate can be polyimide [0009]. The hard-coating layer is made from an active energy ray curable resin composition comprising (A) a (meth)acrylate having a hydroxyl group and a (meth)acryloyl group, (B) an isocyanate compound, and (C) a (meth)acrylate compound [0007; 0080]. The equivalent weight of the (meth)acryloyl group is 150-800 g/eq. (i.e., the polymer contains at least 2 such groups per molecule) [0073]. Additionally, the compound (C) can comprise multifunctional (meth)acrylates having three or more (meth)acryloyl groups in one molecule to improve the hardness of the layer [0080-0082]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a hard-coating layer as taught by Choi to provide improved hardness to Yun’s polyimide film. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787